UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 333-45678 SEQUIAM CORPORATION (Exact name of small business issuer as specified in its charter) California (State or other jurisdiction of incorporation or organization) 33-0875030 (I.R.S. Employer Identification No.) 300 Sunport Lane, Orlando, Florida 32809 (Address of principal executive offices) 407-541-0773 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for the such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the Registrant’s Common Stock outstanding as of August 17, 2007 was 89,360,071. Transitional Small Business Disclosure Format (Check one): Yes oNo x FORM 10-QSB INDEX Page PART I: FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 17 ITEM 3. CONTROLS AND PROCEDURES 26 PART II. OTHER INFORMATION 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 6. EXHIBITS 27 SIGNATURES 28 Introductory Note Caution Concerning Forward-Looking Statements This Report and our other communications and statements may contain “forward-looking statements,” including statements about our beliefs, plans, objectives, goals, expectations, estimates, projections and intentions.These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control.The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties. Our actual future results may differ materially from those set forth in our forward-looking statements.Forward-looking statements include, but are not limited to, statements about: · our expectations regarding our expenses and revenue; · our anticipated cash needs and our estimates regarding our capital requirements and our needs for additional financing; · plans for future products, for enhancements of existing products and for development of new technologies; · our anticipated growth strategies; · existing and new customer relationships; · our technology strengths; · our intellectual property, third-party intellectual property and claims related to infringement thereof; · anticipated trends and challenges in our business and the markets in which we operate;and · sources of new revenue. For information concerning these factors and related matters, see Item 2, “Management’s Discussion and Analysis or Plan of Operation,” in this Report, and the following sections of our Annual Report on Form 10-KSB for the year ended December 31, 2006: (a) “Risk Factors” in Item 6, “Management’s Discussion and Analysis or Plan of Operation,” and (b) “Introduction” in Item 6, “Management’s Discussion and Analysis or Plan of Operation.”However, other factors besides those referenced could adversely affect our results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties. Any forward-looking statements made by us herein speak as of the date of this Report. We do not undertake to update any forward-looking statement, except as required by law. 2 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Sequiam Corporation and Subsidiaries Condensed Consolidated Balance Sheets June 30, 2007 (Unaudited) December 31, 2006 Assets Current assets: Cash $ 92,520 $ 54,161 Receivables, net 176,869 836,715 Inventory 772,571 766,969 Prepaid expenses 34,667 - Total current assets 1,076,627 1,657,845 Property and equipment, net 879,871 919,909 Intellectual properties, net 435,302 559,927 Goodwill 154,103 - Product development costs 442,333 364,117 Loan costs, net 173,206 - Advance receivable 172,000 140,000 Investment in joint venture 51,848 60,000 Deposits and other assets 33,579 16,264 Total assets $ 3,418,869 $ 3,718,062 Liabilities and shareholders’ deficit Current liabilities: Accounts payable $ 622,147 $ 1,190,380 Accrued expenses 520,079 1,274,324 Dividends payable 114,852 179,808 Customer deposits 28,034 112,500 Deferred revenue 24,500 31,500 Deferred rents 34,283 35,917 Current portion of long-term debt 454,649 3,512,188 Loans from shareholders 658,923 682,997 Total current liabilities 2,457,467 7,019,614 Long-term debt 4,478,967 1,191,079 Total liabilities 6,936,434 8,210,693 Minority interest in subsidiary 14,579 - Shareholders’ deficit: Preferred shares 2 3 Common shares 87,743 82,281 Additional paid-in capital 21,783,118 18,493,022 Accumulated deficit (25,428,347 ) (23,080,135 ) Accumulated other comprehensive income 25,340 12,198 Total shareholders’ deficit (3,532,144 ) (4,492,631 ) Total liabilities and shareholders’ deficit $ 3,418,869 $ 3,718,062 See accompanying notes to condensed consolidated financial statements. 3 Sequiam Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Revenues Product sales $466,214 $103,993 $1,157,118 $210,194 Services – Engineering 290,938 - 290,938 - Services - Other 15,593 16,973 32,302 57,711 Other - - 112,500 - Total revenues 772,745 120,966 1,592,858 267,905 Costs and expenses: Cost of product sales 383,864 138,149 1,071,736 258,159 Cost of services – engineering 38,160 - 38,160 - Cost of services – other 24,885 28,425 52,117 55,071 Selling, general and administrative 973,938 1,278,177 1,855,104 2,003,858 Gain on sale of equipment - (5,000) - (5,000) Gain on restructuring of debt - - - (13,055) Loss on settlement of lawsuit - 200,000 - 200,000 1,420,847 1,639,751 3,017,117 2,499,033 Loss from operations (648,102) (1,518,785) (1,424,259) (2,231,128) Interest expense (560,463) (1,127,156) (938,722) (1,473,085) Loss before minority interest in net (income) loss of subsidiary and equity in net loss of unconsolidated joint venture (1,208,565) (2,645,941) (2,362,981) (3,704,213) Minority interest in net (income) loss of subsidiary (14,579) - 22,921 - Equity in net loss of unconsolidated joint venture (8,152) - (8,152) - Net loss (1,231,296) (2,645,941) (2,348,212) (3,704,213) Preferred stock dividends (68,559) (34,247) (140,122) (34,247) Net loss applicable to common shareholders $(1,299,855) $(2,680,188) $(2,488,334) $(3,738,460) Net loss per common share: Basic and diluted $(0.02) $(0.04) $(0.03) $(0.06) Shares used in computation of net loss per common share - Basic and diluted weighted average shares outstanding 85,163,949 70,231,677 83,857,099 67,360,947 See accompanying notes to condensed consolidated financial statements 4 Sequiam Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (2,348,212 ) $ (3,704,213 ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization 278,002 256,625 Accretion of debt discount 502,454 851,187 Amortization of loan costs 23,619 139,121 Amortization of product development costs 49,329 - Gain on sale of equipment - (5,000 ) Gain on restructuring of debt - (13,055 ) Issuance of common stock in exchange for services and interest 171,000 254,128 Issuance of common stock in exchange for salaries - 282,269 Issuance of stock options to employees 34,247 29,779 Minority interest in net loss of subsidiary (22,921 ) - Equity in net loss of unconsolidated joint venture 8,152 - (Increase) decrease in receivables 581,860 (26,723 ) Increase in allowance for bad debts 79,230 19,316 (Increase) decrease in inventory 138,894 (508,490 ) Increase in prepaid expenses, deposits and other assets (4,284 ) (32,976 ) Increase (decrease) in deferred revenue (7,000 ) 48,500 Increase (decrease) in accounts payable (670,901 ) 153,524 Increase in accrued expenses 55,248 400,192 Decrease in customer deposits (84,466 ) - Increase (decrease) in deferred rents (1,634 ) 321 Net cash used for operating activities (1,217,383 ) (1,855,495 ) Cash flows from investing activities: Proceeds from sale of equipment - 5,000 Equipment purchases (34,257 ) (11,585 ) Cash acquired through acquisition of Sequiam East 89,042 - Increase in advance receivable (32,000 ) - Product development costs capitalized (127,545 ) (133,570 ) Net cash used for investing activities (104,760 ) (140,155 ) Cash flows from financing activities: Repayment of notes payable - (20,000 ) Proceeds from long-term debt 1,750,000 - Repayment of long-term debt (217,910 ) (316,953 ) Proceeds from shareholder loans 250,000 - Repayment of shareholder loans (274,074 ) (648 ) Payment of loan costs (157,752 ) - Proceeds from sale of common stock and exercise of warrants - 250,000 Proceeds from sale of preferred stock - 2,962,500 Payment of stock issuance costs - (347,181 ) Net cash provided by financing activities 1,350,264 2,527,718 Effect of exchange rate changes on cash 10,238 11,335 Net increase in cash 38,359 543,403 Cash, beginning of period 54,161 763,197 Cash, end of period $ 92,520 $ 1,306,600 See accompanying notes to condensed consolidated financial statements. 5 Sequiam Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Six months ended June 30, 2007 2006 Supplemental cash flow information: Cash paid for interest $ 176,803 $ 174,468 Supplemental disclosures of non-cash investing and financing activities: Series B preferred stock dividend declared and unpaid at end of period $ 114,852 $ 34,247 Common shares issued upon conversion of mandatorily redeemable cumulative convertible preferred stock - 719,000 Common shares issued for payment of accrued shareholders’ salaries - 1,539,792 Beneficial conversion feature of preferred stock - 1,295,112 Refinance long-term debt 3,275,000 - Original issue discount on long-term debt 2,797,855 - Refinance accrued expenses as long-term debt 725,000 - Acquisition of Sequiam East, Inc. 150,000 - Loan costs unpaid at end of period 39,073 - Common shares issued for payment of Series B preferred stock dividend 205,078 - Common shares issued upon conversion of Series B preferred stock 2,867 - Common shares issued for payment of long-term debt 127,500 - See accompanying notes to condensed consolidated financial statements. 6 Sequiam Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 - Description of Business Sequiam Corporation (“Sequiam” or the “Company”) through its wholly owned subsidiaries, develops, markets, and supports a portfolio of biometric fingerprint unlocking devices that enable users to gain access using their personal identity. The Company also provides internet access and hosting services and custom software development services. The Company's operations are divided into two distinct operating segments: Safety and Security and Information Management. The Safety and Security segment includes the Company’s biometric technology products. The Information Management segment includes all non-biometric technology products. The Company's condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company has experienced net losses since inception, which have caused an accumulated deficit of approximately $25,428,000 as of June 30, 2007. In addition, the Company has a working capital deficit of approximately $1,381,000 as of June 30, 2007. These factors, among others, raise substantial doubt about the Company's ability to continue as a going concern. Management has been able, thus far, to finance the losses, as well as the growth of the business, primarily through debt and stock offerings. The Company entered into a new financing arrangement during March 2007 and is continuing to attempt to increase revenues through sales and licensing of its biometric security products. There are no assurances that the Company will be successful in achieving its goals. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event the Company cannot continue as a going concern. Note 2 - Summary of Significant Accounting Policies Basis of Presentation The Company, under the rules and regulations of the Securities and Exchange Commission, has prepared the unaudited condensed consolidated financial statements. The accompanying condensed consolidated financial statements contain all normal recurring adjustments, which are, in the opinion of management, necessary for the fair presentation of such financial statements. Certain information and disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted under such rules and regulations although the Company believes that the disclosures are adequate to make the information presented not misleading. The year-end balance sheet data was derived from the audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and notes for the Company included in Form 10-KSB filed for the year ended December 31, 2006. Interim results of operations for the periods presented may not necessarily be indicative of the results to be expected for the full year. Net Loss per Common Share Basic loss per common share is computed by dividing net loss available to common shareholders by the weighted average common shares outstanding for the period. Diluted loss per common share is computed giving effect to all potentially dilutive common shares. Potentially dilutive common shares may consist of incremental shares issuable upon the exercise of stock options, adjusted for the assumed repurchase of the Company’s common stock, at the average market price, from the exercise proceeds and also may include incremental shares issuable in connection with convertible securities. In periods in which a net loss has been incurred, all potentially dilutive common shares are considered anti-dilutive and thus are excluded from the calculation. As of June 30, 2007, the Company had 135,270,279 potentially dilutive common shares as a result of warrants and options granted and convertible preferred stock issued. Principles of Consolidation The consolidated financial statements include the accounts of the Sequiam Corporation and its subsidiaries. All intercompany transactions and accounts have been eliminated. 7 Accounting for Stock-Based Compensation At June 30, 2007, the Company has two stock-based compensation plans (the “Plans”) which are described more fully in Note 9. Effective January 1, 2006, the Company adopted the fair value recognition provisions of FASB Statement No. 123(R) “Share-Based Payment”, using the modified-prospective transition method. Under that transition method, compensation cost recognized includes (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of Statement 123, and (b) compensation cost for all share-based payments granted subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of Statement 123(R). Accordingly, results for prior periods have not been restated. As a result of adopting Statement 123(R) on January 1, 2006, the Company’s net losses for the six months ended June 30, 2007 and 2006 were $34,247 and $29,779 higher, respectively, than if it had continued to account for share-based compensation under APB 25. Basic and diluted net losses per common share for the periods ended June 30, 2007 and 2006 would have remained $0.03 and $0.06, respectively, if the Company had not adopted Statement 123(R). Also, there was no change in cash used in operating activities and cash provided by financing activities as a result of adopting Statement 123(R). Note 3 – Business Combination On January 8, 2007, the Company acquired 80% of the outstanding shares (“the Purchase Shares”) of Magstone Innovation, Inc., a foreign owned Chinese corporation (“Magstone”), pursuant to an amended and restated stock purchase agreement dated January 8, 2007 by and among Sequiam, Magstone and Shixiong Chen (“the Sole Shareholder”) of Magstone (the “Magstone Acquisition”). In exchange for the Purchase Shares owned by the Sole Shareholder, Sequiam issued and delivered to the Sole Shareholder an Installment Note Payable in the amount of $150,000 bearing interest at eight percent per annum, payable in three quarterly installments of $50,000 beginning April 1, 2007. The note is secured by the Purchase Shares. Sequiam also agreed to repay Magstone’s debt to ETI Hong Kong for HKD 1,400,000 (approximately $185,000 USD). As additional consideration, Magstone distributed to the Sole Shareholder the following: all trademarks owned by Magstone and Magstone’s 30% ownership in the Chinese Joint Venture known as New Era Biometrics. The Sole Shareholder shall pay to Magstone 9% of any distributions paid to the Sole Shareholder by the Joint Venture until such time as the Sole Shareholder no longer serves as President of Magstone. The following table summarizes the estimated carrying values of the assets acquired and liabilities assumed at the date of acquisition. Current assets $282,481 Property and equipment 79,082 Goodwill 154,103 Total assets acquired 515,666 Current liabilities 79,102 Long-term debt 249,064 Total liabilities assumed 328,166 Minority interest 37,500 Net assets acquired $150,000 Sequiam’s results of operations for the period ended June 30, 2007 include six months of operations for Magstone. The Company acquired Magstone because it believes they have a talented staff of engineers and programmers who will work well with its development team in the United States. The Company believes the acquisition allowed it to significantly and effectively increase its professional staff at a substantial cost savings from comparable United States based staffing. Additionally, the Company believes the management of Magstone is very adept at sourcing reliable manufacturing in China for the Company’s products and at developing new business opportunities in Asia. Based upon the foregoing, the Company negotiated a purchase price for Magstone that exceeded the Company’s net assets by $154,103, which has been recorded as goodwill within the Company’s Safety and Security segment. For income tax purposes, the goodwill is amortized over a 15-year period, beginning January 2007, using the straight-line method. 8 The following unaudited pro forma condensed consolidated statement of operations for the three and six months ended June 30, 2006 assumes the acquisition of Magstone occurred as of January 1, 2006: Three Months Ended June 30, 2006 Six Months Ended June 30, 2006 Revenues $ 120,966 $ 267,905 Net loss $ 2,652,941 $ 3,731,213 Basic and diluted net loss per common share $ (0.04) $ (0.06) Immediately following the closing, Magstone changed its name to Sequiam East, Inc. (“SEI”). In conjunction with the foregoing, SEI entered into an employment agreement with the Sole Shareholder to serve as its President and CEO. The term of the agreement is for eight years at a minimum annual salary of $120,000 plus an annual bonus equal to 1.25 percent of SEI’s gross sales. In addition the Company granted Mr. Chen options to purchase one million five hundred thousand shares of Sequiam Corporation common stock at $0.20 per share in accordance with its 2003 Employee Stock Incentive Plan. The options will fully vest one year from the date of the agreement, or immediately in the event of any earlier termination of employment by SEI. If on December 31, 2008 the net value of the options after exercise is less than one million dollars, then the Company shall grant additional options as necessary to maintain such value. Note 4 – Inventory Inventory consists of the following at: June 30,2007 December 31, 2006 Raw materials $ 357,003 $ 370,219 Work in process 62,750 127,512 Finished goods 365,042 269,238 Reserve for obsolete inventory (12,224) - $ 772,571 $ 766,969 Note 5 – Long-Term Debt Refinancing On March 30, 2007, the Company closed a debt transaction (the “Financing”) with Biometrics Investors, LLC (“Biometrics”). Pursuant to the Financing, the Company amended and restated that Second Amended, Restated and Consolidated Senior Secured Term Note, dated November 1, 2005, made to Lee Harrison Corbin, Attorney In Fact for the Trust under the Will of John Svenningsen, in the original principal amount plus interest and penalties of $3,965,119 (the “Original Note”), which was transferred to Biometrics, to provide for$2,500,000 of additional funding subject to the satisfaction of certain conditions (“Term Loan A”). The aggregate principal amount of Term Loan A (which includes$3,965,119from the Original Note) is$6,500,000.In connection with this financing, Biometrics provided the Company with written notice that the Company was no longer in default of the Original Note as previously reported on the current report on Form 8-K filed with the U.S. Securities and Exchange Commission on March 14, 2007. Term Loan A Term Loan A shall be disbursed by Biometrics to the Company in a series of ten disbursements, each in the amount of $250,000,payable every other week, which shall be disbursed based on the Company’s satisfaction of the conditions stated in Paragraphs 4(a) and (b) of that certain Agreement by and between the Company and Biometrics, dated March 30, 2007 (the “Loan Agreement”), including the Company’s issuance to Biometrics of a warrant exercisablefor 65,719,041 shares of the Company’s common stock at an exercise price of $.01 per share (the “Initial Warrant”).As a result of the issuance of this warrant, an original issue discount of $2,797,855 was recorded, which represented the relative fair value of the warrant. Biometrics, in its sole discretion, may elect to advance Term Loan A in greater amounts or on an accelerated funding schedule.On March 30, 2007, the Company issued the Initial Warrant to Biometrics in accordance with the Loan Agreement. 9 The $6,500,000 promissory note issued to Biometrics has a term of two years. Interest shall be payable monthly in arrears commencing on May 1, 2007, and on the first day of each consecutive calendar month thereafter at a rate of 12% per annum.The outstanding principal balance under this note, which is $5,750,000 as of June 30, 2007, is payable on April 15, 2009 and it is collateralized by all of the Company’s assets. The Initial Warrant is subject to adjustment for stock splits, stock dividends or similar events. Biometrics may request and, if requested, the Company has agreed to fileone or moreregistration statements with the U.S. Securities and Exchange Commission covering the all or part of the shares issuable upon the exercise of the Initial Warrant. Biometrics has not yet requested the Company to file a registration statement. On June 18, 2007 the Company received a written notice (the “Notice”) from Biometrics that the Company violated the Subordination Agreement, dated March 30, 2007, by and among Mark Mroczkowski, Nick VandenBrekel and Biometrics (the “Subordination Agreement”) as a result of paying a debt owed to Mr. VandenBrekel that was classified as a “Junior Liability”. According to the Notice, the Company’s violation of the Subordination Agreement constituted an event of defaultunder Section 14(b) of the Loan Agreement, unless cured by the Company within the 30 days curative period following the date of the Notice. The Subordination Agreement was entered into simultaneously with the Loan Agreement. The total amount borrowed from Biometrics is currently $5,750,000 (the “Liabilities”). If the Company fails to cure the default set forth in the Notice, then Biometrics may (a) accelerate payment of the Liabilities and immediately demand payment in the amount of $5,750,000 plus accrued interest and (b) foreclose on substantially all of the assets of the Company. On June 21, 2007, the Company received an additional written notice (the “Additional Notice”) from Biometrics stating that Biometrics will refrain from enforcing its rights under the Agreement with respect to the defaults that were identified in the Notice for so long as Mr. VandenBrekel is in full compliance with the terms of the agreement described below. On June 20, 2007, Nick VandenBrekel and Biometrics entered into an Agreement (the “Agreement”) which provides that Mr. VandenBrekel will purchase 100% of Biometrics for a purchase price equal to Biometrics’ out of pocket investment plus accrued interest, all transaction costs, and all expenses incurred by Biometrics related to its investment in the Company (the “Purchase Price”). The Agreement also stated that closing is to be no later than August 20, 2007 (the “Closing Date”) and that from June 20, 2007 until the Closing Date, Mr. VandenBrekel will provide 100% of the working capital needed by the Company as determined by Biometrics (see Note 7). The Company is not a party to this Agreement. If Mr. VandenBrekel fails to fully fund the Purchase Price on or before the Closing Date or fails to provide the working capital required by the Company from June 20, 2007 to the Closing Date, thenMr. VandenBrekel will resign his current role and agree to serve the Company in any capacity that Biometrics requires for two years at a fixed salary of $200,000 per annum. Additionally,Mr. VandenBrekel will assign to Biometrics the five million stock options granted to him by the Company and eleven million common shares of the Company owned by him. The common shares will be held in escrow and may be returned to Mr. VandenBrekelat the sole discretion of Biometricsat the end of the two-year service period. See Note 13 - Subsequent Events for additional disclosure regarding this matter. Term Loan B Subject to the terms and conditions of the Loan Agreement, Biometrics agreed to make a second term loan to the Company in the principal amount of $5,000,000 (“Term Loan B”). Term Loan B shall consist of a series of advances not to exceed, in the aggregate, $5,000,000, which shall be disbursed to the Company based on the Company’s satisfaction of the conditions stated in Paragraphs 4(a) and (c) of the Loan Agreement, including the issuance to Biometrics of a warrant exercisablefor 39,431,424 shares of the Company’s common stock at an exercise price of $.01 per share (the “Additional Warrant”). The Additional Warrant will not be issued to Biometrics until such time as the Company determines that it is in its best interest to borrow additional funds from Biometrics pursuant to Term Loan B.If any amounts are funded pursuant to Term Loan B, the outstanding principal balance under Term Loan Bwill bepayable on April 15, 2009 and will be collateralized by all of the Company’s assets. The Additional Warrant is subject to adjustment for stock splits, stock dividends or similar events. Biometrics may request and, if requested, the Company has agreed to fileone or moreregistration statements with the U.S. Securities and Exchange Commission coveringall or part of the shares issuable upon the exercise of the Additional Warrant. Biometrics has not yet requested the Company to file a registration statement. In the Company’s opinion, the issuance and sale of the Initial Warrant, described above, was exempt from registration under the Securities Act in reliance upon Section 4(2) of the Securities Act of 1933, as amended. Biometrics is an accredited investor. Biometrics had an opportunity to ask management questions about the Company and had adequate access to information about the Company. No sales of securities involved the use of an underwriter and no commissions were paid in connection with the issuance or sale of any securities. 10 The principal documents involved in the transaction arethe Loan Agreement, a Master Security Agreement, Term Notes A and B, an Initial and Additional Common Stock Purchase Warrant, a Registration Rights Agreement, a Second Amended and Restated Stock Pledge Agreement, a Shareholders Agreement, a Grant of Security Interest in Patents and Trademarks for the Company and certain of its subsidiaries, a Subsidiary Guaranty from each ofthe Company’sSubsidiaries, and a Subordination Agreement from Mark Mroczkowski and Nick VandenBrekel, the Company’s Chief Financial Officer and Chief Executive Officer, respectively, to Biometrics, each of which is dated as of March 30, 2007 and a copy of which is attached as an exhibit to the current report on Form 8-K filed with the U.S. Securities and Exchange Commission on April 5, 2007. Series B Waiver and Consent In connection with the Financing, the Company’s Series B preferred shareholders and warrant holders consented to the Financing and acknowledged that the consummation of the Financing did not give rise to a termination or default under the Series B Preferred Stock Purchase Agreement, the Certificate of Determination for the Series B preferred stock, the warrants held by the Series B preferred shareholders or the Registration Rights Agreement for the Series B preferred stock and the warrants held by the Series B preferred shareholders, each of which is dated as of May 17, 2006.The Series B preferred shareholders and warrant holders further waived their: (a) rights to participate in the Financing; (b) anti-dilution rights, and (c) registration rights.The Series B preferred shareholders and warrant holders also consented to an increase in the Company’s authorized common shares and to the termination of the Registration Rights Agreement. Series A Waiver and Consent In connection with the Biometrics Financing, the Company’s Series A preferred shareholders and warrant holders consented to the Financing and acknowledged that the consummation of the Financing did not give rise to a termination or default under the Series A Preferred Stock Purchase Agreement or the warrants held by the Series A preferred shareholders, each of which is dated as of November 30, 2005. The Series A preferred shareholders and warrant holders further agreed to waive their rights of participation in the Financing and to any anti-dilution rights. The Series A preferred shareholders and warrant holders also consented to an increase in the Company’s authorized common shares. Shareholder Actions In connection with the Financing described above, 51.54% of the common shareholders voted and agreed to increase the number of directors on the Company’s Board of Directors from three to five members and further agreed to vote that the two additional directors will be representatives designated by Biometrics for so long as Biometrics remains a shareholder. In connection with the Financing described above, 51.54% of the common shareholders voted and agreed in an action by written consent to amend the Company’s articles of incorporation to increase the authorized common shares from 200 million shares to 400 million shares. Magstone Innovation, Inc. As part of the acquisition of Magstone discussed in Note 2, the Company issued and delivered to Shixiong Chen an Installment Note Payable in the amount of $150,000 bearing interest at eight percent per annum, payable in three quarterly installments of $50,000 beginning April 1, 2007. The Company has not yet made any of these installment payments. The note is collateralized by the Purchase Shares. As part of the acquisition of Magstone, the Company also assumed Magstone’s debt to: a)ETI Hong Kong for $184,964 which did not bear interest, was unsecured and was paid in full during the six months ended June 30, 2007; and b) Sichuan Foreign Trade for $64,100 which does not bear interest, is unsecured and is due by December 31, 2007. 11 The preceding information is summarized as follows at June 30, 2007: Face Amount Debt Discount Carrying Amount Included in Long-term debt: Biometrics Investors, LLC $5,750,000 $(2,462,112) $3,287,888 Shixiong Chen 150,000 - 150,000 Sichuan Foreign Trade 65,750 - 65,750 EastGroup Properties, LP 1,429,978 - 1,429,978 Total 7,395,728 (2,462,112) 4,933,616 Less Current Portion (454,649) - (454,649) $6,941,079 $(2,462,112) $4,478,967 Note 6 – Accrued Expenses Accrued expenses consist of the following at: June 30,2007 December 31, 2006 Interest $ 62,574 $ 551,510 Payroll and payroll taxes 301,291 216,771 Inventory purchases 6,912 278,159 Other 149,302 227,884 $ 520,079 $ 1,274,324 Note 7 – Loans from Shareholders On June 29, 2007, Nicholas VandenBrekel, the President and Chief Executive Officer and shareholder of the Company, loaned the Company $250,000.The loan bears interest at 12% and is payable upon demand. At June 30, 2007, the outstanding balance was $250,000. See Note 13 - Subsequent Events for additional activity that occurred subsequent to June 30, 2007. Note 8 - Capital Stock During the six months ended June 30, 2007, the Company issued (a) 322,581 of its common shares in exchange for $100,000, which was received during 2006; (b) 684,000 of its common shares in exchange for services with a value of $171,000; (c) 178,000 of its common shares as final payment of the Company’s note payable to Aregee Investments No. 105; (d) 2,866,667 of its common shares as a result of elections made by holders of the Company’s Series B preferred stock to convert shares of the Company’s Series B preferred stock to shares of the Company’s common stock, at a fixed conversion rate of $0.21 per share; and (e) 1,410,294 of its common shares to the holders of the Company’s Series B preferred stock as payment of the 10% cumulative dividend payable. All issuances were made pursuant to Section 4(2) or 3(a)(9)of the Securities Act of 1933, as amended. Note 9 - Stock Incentive Plans On September 23, 2003 Sequiam executed the Sequiam Corporation 2003 Employee Stock Incentive Plan and the Sequiam Corporation 2003 Non-Employee Directors and Consultants Stock Plan (the “Plans”). These Plans are intended to allow designated officers, directors (including non-employee directors), employees and certain non-employees, including any independent contractor or consultant providing services to the Company and its Subsidiaries to receive certain options (the “Stock Options”) to purchase Sequiam common stock, par value $0.001 per share, and to receive grants of the common stock subject to certain restrictions. The maximum number of shares of the common stock that may be issued pursuant to the Plans shall be 14,000,000 and 1,000,000, respectively at June 30, 2007. The Company may grant Stock Options in such amounts, at such times, and to the employees nominated by the management of the Company in its discretion. Stock Options granted under the Plans shall constitute “incentive stock options” within the meaning of Section 422 of the Internal Revenue Code of 1986 as amended. The purchase price (the “Exercise Price”) of shares of the common stock subject to each Stock Option shall be the fair market value of the common stock on the date the Stock Option is granted; provided, however, for designated non-statutory stock options, the Board of Directors may determine an Exercise Price at, above or below fair market value. For an employee holding greater than 10 percent of the total voting power of all stock of the Company, either common or preferred, the Exercise Price of an incentive stock option shall be at least 110 percent of the fair market value of the common stock on the date of the grant of the option. 12 The Stock Option term will begin on the date of grant of the Stock Option and shall be 10 years or such shorter period as is determined by the Company. As of June 30, 2007, no Stock Options and 250,000 shares of common stock had been granted under the Sequiam Corporation 2003 Non-Employee Directors and Consultants Stock Plan. A summary of Stock Option activity under the 2003 Employee Stock Incentive Plan as of June 30, 2007, and changes during the period then ended is presented below: Options Number of Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2006 10,357,500 $ 0.234 Granted 1,500,000 $ 0.200 Outstanding at June 30, 2007 11,857,500 $ 0.229 6.6 -0- Vested or expected to vest at June 30, 2007 11,857,500 $ 0.229 6.6 -0- Exercisable at June 30, 2007 10,190,834 $ 0.234 6.2 -0- The fair value of Stock Options granted during 2007 was calculated utilizing the following weighted-average assumptions: no dividend yield; expected volatility of 103.58% (calculated using historical volatility); risk-free interest rate of 4.66%; and expected term of 10 years. The fair value of each Stock Option is estimated on the date of grant using the Black-Scholes option-pricing model. The weighted-average grant-date fair value of Stock Options granted during 2007 was $0.194. A summary of the status of the Company’s nonvested Stock Options granted under the 2003 Employee Stock Incentive Plan as of June 30, 2007, and changes during the period ended June 30, 2007 is presented below: Nonvested options Number of Shares Weighted- Average Grant-Date Fair Value Nonvested at December 31, 2006 358,333 $ 0.179 Granted 1,500,000 $ 0.194 Vested (191,667) $ 0.179 Nonvested at June 30, 2007 1,666,666 $ 0.192 As of June 30, 2007, there was $320,209 of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the Plans. That cost is expected to be recognized over a weighted-average period of 0.5 years. As of June 30, 2007, no common stock had been granted under the Sequiam Corporation 2003 Employee Stock Incentive Plan. Note 10 – Related Party Transactions JWR Innovative Enterprises Ltd. (“JWR”) is an importer owned by Shixiong Chen, President and Chief Executive Officer of Sequiam East, Inc., a subsidiary of the Company. Sequiam East provides manufacturing services and sells products to Sequiam Biometrics, Inc., a subsidiary of the Company, and uses JWR for import services. JWR charges import related fees and makes profits that are competitive in the industry. JWR’s total import related fees charged and profits made related to transactions involving Sequiam East and Sequiam Biometrics during the six months ended June 30, 2007 were $47,649. See Notes 7 and 13 for additional related party transactions. 13 Note 11 – Commitments and Contingencies On May 16, 2007, Sequiam Biometrics, Inc. (“SBI”), a wholly-owned subsidiary of the Company, and Kwikset Corporation (“Kwikset”) amended that certain Cooperative Development and Supply Agreement dated as of September 13, 2005 (the “Agreement”).The amended agreement (the “Amendment”) provides for: (a) current payments to SBI for non-recurring engineering costs and test equipment; and (b) a fixed royalty payment to SBI for the BioLock product over a royalty term that begins June 1, 2007 and is extended to May 31, 2012. The Amendment also grants SBI full reseller privileges for the BioLockproduct based on terms and conditions set by Kwikset. Kwikset and Sequiam further agreed to conduct a two phase cost reduction project for the BioLock. Kwikset agreed to pay SBI 50% of the Phase 1 cost savings achieved for a period of twelve months following the first delivery of the cost reduced product. Kwikset also agreed to pay Sequiam 50% of the Phase 2 incremental cost savings achieved for a period of twelve months following the first delivery of the phase 2 cost reduced product.Sequiam may also sell its proprietary technology to Kwikset for use in future versions of the BioLockproduct. The Amendment removes a development project called BioSystems from the Agreement so that it, and all future projects contemplated by SBI and Kwikset will be governed by separate agreements. SBI also agreed to deliver to Kwikset all information necessary for the manufacture of the BioLock product exclusive of trade secrets and source code, which remain SBI’s property. Note 12 - Operating Segments Pursuant to FAS 131, the Company defines an operating segment as: ·
